Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) organizing steps of recipes in a meal plan to determine an organized plan for performing steps based on timing of said steps is organizing human activity such as managing personal behavior. This judicial exception is not integrated into a practical application because the additional elements such as memory, processor, program code, online database, etc. are additional generic computer elements that do not add a meaningful limitation to implementing the abstract idea on a computer and are generally linking the user of the abstract idea to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (searching for recipes of interest to a user, analyzing the timing of steps in recipe instructions, and consolidating steps between different recipes cooked together for a meal are simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of granularity, to the abstract idea. Furthermore, the 
Claims 8 and 16 are rejected using similar rationale to that above.
Claims 2 and 9 do not add significantly more as inferring a cook’s/chef’s involvement at each step is a well understood, routine and conventional activity in the preparation and performing of a recipe as previously known to the industry as well as cooking in general. Using a high level of generality in the use of text analysis and machine learning does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.
Claims 3 and 10 do not add significantly more as searching for ingredients at a store or multiple stores, whether online, in mailers, catalogs, etc. (all databases in their own right) is well-understood, routine and conventional as previously known in the industry. Even in the interpretation of an online supplier database, using a high level of generality in the use of supplier databases does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.
Claims 4 and 11 do not add significantly more as searching for ingredients at a store or multiple stores, whether online, in mailers, catalogs, etc. (all databases in their own right) and making a list, such as a grocery list or order for the supplier, is well-understood, routine and conventional as previously known in the industry. Using a high level of generality in the use of program code, processors, memory and databases does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.

Claims 6 and 13 do not add significantly more as modifying a recipe to scale based on a number of servings (i.e. people to be served) for a meal that a recipe is being prepared for is well-understood, routine and conventional as previously known in the industry. Using a high level of generality in the use of program code, processors, memory and databases does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.
Claims 7 and 14 do not add significantly more as determining ingredients that are needed to be purchased in view of ingredients already owned is well-understood, routine and conventional as previously known in the industry. Using a high level of generality in the use of program code, processors, memory and databases does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.




Claim 15 does not add significantly more as the use of websites or applications for any task, including meal prep, grocery list creation and recipe execution is well-understood, routine and conventional as previously known in the industry. Using a high level of generality in the use of program code, processors, memory and databases does not add significantly more and appears to be linking the abstract idea to a technological environment or field of use.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0316488 issued to Alexander Michael Kremen et al (hereinafter referred to as Kremen).
As to claim 1, Kremen discloses the system comprising a memory that stores program code, a processor that executes the program code (program code stored in memory and executed by a processor, see Kremen: Para. 0091 – 0101) to: 
search an online recipe database based on user-defined criteria (request, search and/or view meal plans, including recipes, see Kremen: Para. 0017 – 0018, 0027 - 0029); 
perform consolidated recipe step start and stop time analysis (start/stop times for steps of all the recipes for a meal are cross referenced and used in combination with other user attributes to determine steps that can be performed concurrently during meal preparation, see Kremen: Para. 0042); 
merge consolidated recipe step start and stop times to allow the user to prepare all dishes concurrently (in order to coordinate the preparation of multiple recipes being prepared concurrently for a meal, recipe steps’ start times and how long steps take to complete, tools needed, and user attributes (number of ovens, etc.) to determine which steps can be performed concurrently with other steps and which steps may start once another step stops by cross referencing of steps between recipes for a meal, see Kremen: Para. 0042); and 
generate output to provide the user with a time chart to prepare all desired dishes concurrently (based on recipes’ steps’ start times and length, tools needed, user’s attributes (number of ovens, etc.) are used and cross referenced between recipes of a meal to determine which steps can be performed concurrently, this may be compiled for the user and associated with visual cues for each step in a user interface, see Kremen: Para. 0042 – 0043).
As to claim 2, Kremen discloses wherein the system comprises program code to infer level of involvement required from the user at each step using text analytics and machine learning approaches (computer learning algorithms to predict recipes a user may like based on past behaviors and provide recipe suggestions based on user-specific preferences, ingredient prices, and/or availability of various ingredients, and may automatically create a meal plan for a user based on a set of user-specified preferences and/or constraints as well as drink pairings, see Kremen: Para. 0028, and machine learning capabilities, see Kremen: Para. 0072,).

As to claim 3, Kremen discloses wherein the system comprises program code to search ingredient supplier databases (search for ingredients in response to a user’s initial input into an ingredient search bar, see Kremen: Para. 0027 – 0029).

As to claim 4, Kremen discloses wherein the system comprises program code to provide a list of ingredient suppliers (the ingredient framework may be in communication with any suitable provider (e.g. grocery stores, delivery services, etc.) to facilitate grocery purchase and delivery (e.g. based on ingredient availability, sales, discounts, seasonality of ingredients, etc.), see Kremen: Para. 0048 – 0049, 0054 – 0055, and cost list of purchasing ingredients at various grocery stores to compare prices, see Kremen: Para. 0067).

As to claim 5, Kremen discloses wherein the system comprises program code to provide a total cost of ingredients (display cost of purchasing a set of ingredients at various grocery stores to compare prices, see Kremen: Para. 0067).

As to claim 6, Kremen discloses wherein the system comprises program code to modify each recipe of the meal plan based on number of servings required (meal plans based on number of people and/or servings, and scaling recipes based on number of servings (going from 4 to 10 servings), see Kremen: Para. 0018, 0032, 0041, 0045, 0052).

As to claim 7, Kremen discloses wherein the system comprises program code to compare ingredient list for each recipe of the meal plan and ingredients user has in their pantry to generate a shopping list for any missing ingredients (user IoT devices to obtain inventory information associated with ingredients and/or items that the user may have in their home, and this information may be used to generate a grocery list, see Kremen: Para. 0053).

Claims 8 – 14 are rejected using similar rationale to the rejection of claims 1 – 7 above, respectively.

As to claim 15, Kremen discloses wherein said method is a website based method or an app based method (food management system may be via website or application, see Kremen: Para. 0016).
Claim 16 is rejected using similar rationale to the rejection of claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164